“This case comes before the court on defendant’s motion for partial summary judgment.
“For the period July 1, 1969, through December 31,1973, plaintiff was assessed penalties for failure to deposit and failure to pay employers’ withholding, Federal Insurance Contributions Act (FICA), and Federal Unemployment Tax *540Act (FUTA) taxes. The defendant’s motion is directed to the penalties assessed with respect to employers’ withholding and FICA taxes for the last two quarters of 1969 and the first three quarters of 1970, for which taxpayer filed claims for refund on March 6,1975.
“Under the provisions of the Internal Bevenue Code, 26 U.S.C. §§ 7422 and 6511, plaintiff’s claims for refund with respect to employers’ withholding and FICA taxes for the last two quarters of 1969 and the first three quarters of 1970 were untimely. Since the claims for refund were not filed within the time required by law, the court concludes that it has no jurisdiction over plaintiff’s suit for refund of the penalties paid with respect to those quarters. Therefore,
“it is ordered that defendant’s motion for partial summary judgment on plaintiff’s claim for refund of penalties paid with respect to employers’ withholding and FICA taxes for the last two quarters of 1969 and the first three quarters of 1970 be and is hereby granted and that that part of the petition as to this claim is dismissed.”